Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered August 10, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
*187The verdict was based on legally sufficient evidence and was not against the weight of the evidence, there being ample evidence of accessorial liability. Defendant took steps to prevent the victim’s associate from observing or interrupting the murder and defendant’s actions as getaway driver evinced his planned participation in the crime (see, People v Whatley, 69 NY2d 784; People v Basch, 36 NY2d 154, 157).
The court properly exercised its discretion in receiving expert testimony (see, People v Garcia, 196 AD2d 433, affd 83 NY2d 817), and in summarily denying defendant’s patently meritless motion to set aside the verdict based on purported "newly discovered evidence” (see, CPL 330.30 [3]; 330.40 [2] [e]; People v Rodriguez, 193 AD2d 363, lv denied 81 NY2d 1079). Concur — Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.